Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146063 & (23)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146063
                                                                    COA: 309638
                                                                    Wayne CC: 08-014944-FC
  DESHAWN CARY HENDRIX,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 19, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to hold application in abeyance is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
         h0325                                                                 Clerk